DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: [0063] Line 9 reads “[…] processing circuitry 138,,  it may […],” which appears to be a minor typo. Appropriate correction is required.
The use of the term Microsoft HoloLensTM, Solos, Merge Holo Cube, Epson MoverioTM, Sony SmartEyeglasses, Zeiss, Vuzix in [0040], driveBay and trakSTAR in [0044], the operating systems named in [0050], ZigBeeTM in [0051], and Bluetooth® in [0053], which are trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 2, 4, 5, 8-10, 13, and 15 are objected to because of the following informalities: 

Claims 2, 4, 5, 8, and 10 recite the phrase “such that” which is advised to be amended to “wherein,” as “such that” may result in a rejection under 35 U.S.C. 112(b) for use of indefinite language, as “such that” is similar language to that of “for example” and “such as,” which are both phrases that render claims indefinite and appropriate correction is required; 
Claim 13 as written depends on itself, which is improper. For purposes of examination, Claim 13 will be interpreted to be dependent on Claim 12 and appropriate correction is required; and
Claims 1, 9, and 15 recite the limitation “image information,” which is a relatively broad, general term that is not defined within the claim and no definition is provided within the specification as to what “image information” may contain. For purposes of applying prior art, the limitation “image information” is interpreted as the image data, which will form the image for the user to see within a field of view displayed by the AR device. It is suggested that applicant elaborate on what “image information” encompasses in order to differentiate between the instant application and the prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20170093422), where all citations are from the PG Publication translation, hereinafter referred to as Lee ‘422.
Regarding Claim 1, Lee ‘422 teaches an ultrasound imaging system, Abstract (“an ultrasound image diagnostic system”) comprising:
a) an ultrasound probe, Page 3 Paragraph 7 (“diagnostic probe 200”);
b) processing circuitry communicatively coupled to the ultrasound probe, Page 4 Paragraph 1 (“The ultrasound image-presenting headset 100 and the diagnostic probe 200 may be connected to each other by wired/wireless communication”); and
c) an AR device, Page 3 Paragraph 7 (“an ultrasound image vision headset 100”), receiving image information from the processing circuitry, Page 4 Paragraph 5 (“the ultrasound image vision headset 100 processes an ultrasound image through the diagnostic probe 200, and generates and provides an augmented reality [AR] image based on the processed image.”), and displaying one or more ultrasound images from the ultrasound probe in a field of view of an operator, Page 3 Paragraph 9 (“the ultrasound image-presenting headset 100 is shown as goggles.”), where when worn, the goggle headset 100 display the one or more ultrasound images from the ultrasound probe in a field of view of the operator, as the goggles sit directly in front of the operator’s eyes, as shown in Fig. 6, re-produced below.

    PNG
    media_image1.png
    236
    389
    media_image1.png
    Greyscale

Fig. 6 of Lee ‘422
Regarding Claim 6, Lee ‘422 teaches all the limitations of Claim 1, as discussed above. Furthermore, Lee ‘422 teaches wherein the ultrasound probe further receives supplemental information, Page 6 Paragraph 2 (“the augmented reality image generating unit 230 may generate an augmented reality image including additional information such as patient information in addition to the ultrasound image. For this purpose, the diagnostic probe 200 further includes an additional information providing unit 250 can do.”) and displays the supplemental information in the field of view of the operator, Page 5 Paragraph X (“The augmented reality image generation unit 230 generates an augmented reality image for an ultrasound image so that the ultrasound image generated by the ultrasound image processing unit 110 can be displayed as an augmented reality image in the ultrasound image presenting headset 100”) and Page 6 Paragraph 3 (“The additional information providing unit 250 may receive various patient information about the subject from the external patient information database 300 and may extract various patient information about the subject and transmit the extracted patient information to the augmented reality image generating unit 250 And the patient information provided by the augmented reality image generation unit 230 may be generated and provided as an augmented reality image.”) where when worn, the goggle headset 100 displays the supplemental information in a field of view of the operator, as the goggles sit directly in front of the operator’s eyes, as shown in Fig. 6, re-produced above.
Regarding Claim 7, Lee ‘422 teaches all the limitations of Claim 6, as discussed above. Furthermore, Lee ‘422 teaches wherein the supplemental information comprises one or more of patient information, treatment information, medication information, and a reference ultrasound image, Page 6 Paragraph 2 (“the augmented reality image generating unit 230 may generate an augmented reality image including additional information such as patient information in addition to the ultrasound image.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘422 in view of Lee et al. (US 20130079627), hereinafter referred to as Lee ‘627.
Regarding Claim 2, Lee ‘422 teaches all limitations of Claim 1, as discussed above. However, Lee ‘422 does not explicitly teach wherein the ultrasound probe comprises a tracking mechanism to generate and send position information and orientation information of the ultrasound probe to the AR device, such that one or more ultrasound images dynamically move as a position of the ultrasound probe changes.
In an analogous ultrasound imaging field of endeavor, Lee ‘627 teaches an ultrasound imaging system, [0019] (“an augmented reality ultrasound system 100”), wherein the ultrasound probe, [0019] (“a probe 101”), comprises a tracking mechanism to generate and send position information and orientation information of the ultrasound probe, [0035] (“the movement information of the probe with respect to the object is recognized (S12). […] The movement information of the probe may be information regarding at least one selected from the group consisting of a position, an angle, and a distance of the probe.”), to the AR device, shown in Fig. 4, re-produced below, such that the one or more ultrasound images dynamically move as a position of the ultrasound probe changes, [0026] (“as the probe moves, the ultrasound image may be modified”).

    PNG
    media_image2.png
    365
    291
    media_image2.png
    Greyscale

Fig. 4 of Lee ‘627
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Lee ‘422 and Lee ‘627 because tracking the position and orientation information of the ultrasound probe provides an advantage over a general ultrasound diagnosis apparatus, which simply provides an ultrasound image, as taught by Lee ‘627 in [0005], and is beneficial in interventional object placement and/or locating.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘422 in view of Kim et al. (US 20160120508).
Regarding Claim 3, Lee ‘422 teaches all limitations of Claim 1, as discussed above. Furthermore, Lee ‘422 teaches an AR device, Page 3 Paragraph 7 (“an ultrasound image vision headset 100”). However, Lee ‘422 does not explicitly teach wherein the device further receives depth information corresponding to the one or more ultrasound image.
In an analogous ultrasound imaging field of endeavor, Kim teaches the device receives depth information corresponding to the one or more ultrasound image, [0097] (“on the touch display 110 […] 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Lee ‘422 and Kim because receiving the depth information corresponding to the ultrasound image as this is beneficial in procedures, specifically in locating a region or object of interest.
Regarding Claim 4, the modified system of Lee ‘422 teaches all limitations of Claim 3, as discussed above. However, the modified system of Lee ‘422 does not explicitly teach wherein the ultrasound probe comprises a first input, such that interacting with the first input changes a depth of the one or more ultrasound images displayed in the field of view of the operator.
In an analogous ultrasound imaging field of endeavor, Kim teaches the ultrasound probe comprises a first input, [0119] (“the probe 700 may be equipped with a plurality of buttons 710, 720, 730, 740 formed on a part of the probe 700 to be grasped by the user.”), such that interacting with the first input changes a depth of the one or more ultrasound images displayed in the field of view of the operator, [0119] (“the DEPTH button 740 may provide a function of adjusting the depth of an ultrasound image.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Lee ‘422 and Kim because providing the input directly on the probe to change the depth of the images displayed allows for ease of use to the operator.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘422 in view of Arai et al. (US 20120184852).
Regarding Claim 5, Lee ‘422 teaches all limitations of Claim 1, as discussed above. However, Lee ‘422 does not teach wherein the ultrasound probe comprises a second input, such that interacting with the second input freezes one of the one or more ultrasound images.
In an analogous ultrasound imaging field of endeavor, Arai teaches an ultrasound imaging system, [0040] (“an ultrasonic diagnostic apparatus 101”), wherein the ultrasound probe comprises a second input, such that interacting with the second input freezes one of the one or more ultrasound images, [0076] (“The operator […] performs freezing, while manipulating the probe 104. Next, the operator pays attention to the ultrasonic image, and renders the same cross section as the frozen image of the reference image and performs adjustment, while performing visual comparison with the frozen image (step S202).”), where it is understood that in order to perform the freezing while manipulating the probe 104, the operator must interact with some kind of input.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Lee ‘422 and Arai because this allows for a coordinate difference between frozen images to be determined, as taught by Arai in [0021].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘422 in view of Oh et al. (US 20170164928).
Regarding Claim 8, Lee ‘422 teaches all limitations of Claim 1, as discussed above. However, Lee ‘422 does not explicitly teach wherein a given ultrasound image comprises: depth information for the given ultrasound image; and position information for the given ultrasound image, such that the one or more ultrasound images and corresponding depth and position information are used to generate a 3D image of a region captured by the ultrasound probe.
In an analogous ultrasound imaging field of endeavor, Oh teaches a given ultrasound image, [0079] (“2D ultrasound image 40”), comprises:

b) position information for the given ultrasound image, [0100] (“the ultrasound diagnosis apparatus 1000 may determine […] positions of voxels in a cross-section of the object represented by the 2D ultrasound image.”), such that the one or more ultrasound images and corresponding depth and position information are used to generate a 3D image of a region captured by the ultrasound probe, [0165] (“the 3D ultrasound virtual endoscopic image 920 generated based on the 2D ultrasound image 910 of the patient's blood vessel.”), where 2D ultrasound image 910 and 40 are the same.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Lee ‘422 and Oh because the creation of the 3D image provides an image similar to that if an imaging device, such as an endoscope, was inserted into the region, as taught by Oh in [0166].

Claims 9, 11-13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Lee ‘422.
Regarding Claim 9, Arai teaches a method for ultrasound imaging, [0054] (“an image-display processing method”), comprising:
a) receiving position and orientation information from an ultrasound probe, [0047] (“The position sensor 108 is attached to the probe 104 to detect the three-dimensional position and inclination of the probe.”), where it is understood that inclination is the orientation information;
b) receiving image information on a current image captured by the ultrasound probe, [0048] (“The reference-image determining unit 111 […] receives scan-plane coordinate data”), where the scan-plane coordinate data is data receive from the position sensor 108 attached to the probe 104;
c) identifying an imaging plane for the current image captured by the ultrasound probe based on the position and orientation information, [0041] (“a controlling unit 120 is adapted to determine the 
d) retrieving a reference image, from a database, [0019] (“volume-data-coordinate storing means”), the reference image corresponding to the imaging plane of the current image captured by the ultrasound probe, [0019] (“The reference-image reconstructing means can read the coordinates of the tomographic image data, associated with the scan-plane coordinates determined by the scan-plane-coordinate determining means, from the volume-data-coordinate storing means and can extract the reference image.”) and [0039] (“the volume image data of a pre-obtained ultrasonic image can be drawn as the reference image.”); and
e) sending the current image, [0054] (“ultrasonic image 302”), and the reference image, [0054] (“reference image 301”) to display the current image and the reference image in an operator’s field of view, as shown in Fig. 4, re-produced below.

    PNG
    media_image3.png
    438
    431
    media_image3.png
    Greyscale

Fig. 4 of Arai
However, Arai does not explicitly teach an AR device to display images in an operator’s field of view.

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Arai and Lee ‘422 because the incorporation of an AR device can increase concentration and efficiency of the ultrasound examination, while simultaneously viewing images, as taught by Lee ‘422 in the Abstract.
Regarding Claim 11, the modified method of Arai teaches all limitations of Claim 11, as discussed above. Furthermore, Arai teaches wherein the current image is displayed adjacent to the reference image, [0054] (“As a result, the reference image is displayed in the same display format and with the same magnification as those of the ultrasonic image 302”) and shown in Fig. 4, re-produced above.
Regarding Claim 12, the modified method of Arai teaches all limitations of Claim 11, as discussed above. Furthermore, Lee ‘422 teaches wherein the ultrasound probe further receives supplemental information, Page 6 Paragraph 2 (“the augmented reality image generating unit 230 may generate an augmented reality image including additional information such as patient information in addition to the ultrasound image. For this purpose, the diagnostic probe 200 further includes an additional information providing unit 250 can do.”) and displays the supplemental information in the field of view of the operator, Page 6 Paragraph 3 (“The additional information providing unit 250 may receive various patient information about the subject from the external patient information database 300 and may extract various patient information about the subject and transmit the extracted patient information to the augmented reality image generating unit 250 And the patient information provided 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Arai and Lee ‘422 because this allows the supplemental information to be displayed easily for an operator, thus increasing efficiency of the procedure, as the operator does not have to navigate multiple tabs or menus to see the supplemental information.
Regarding Claim 13, the modified method of Arai teaches all the limitations of Claim 11, as discussed above. Furthermore, Lee ‘422 teaches wherein the supplemental information comprises one or more of patient information, treatment information, medication information, and a reference ultrasound image, Page 6 Paragraph 2 (“the augmented reality image generating unit 230 may generate an augmented reality image including additional information such as patient information in addition to the ultrasound image.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Arai and Lee ‘422 because this allows the patient information to be displayed easily for an operator, thus increasing efficiency of the procedure, as the operator does not have to navigate multiple tabs or menus to see the supplemental information.
Regarding Claim 15, Arai teaches a method for ultrasound imaging, [0054] (“an image-display processing method”), comprising:
a) receiving position and orientation information from an ultrasound probe, [0047] (“The position sensor 108 is attached to the probe 104 to detect the three-dimensional position and inclination of the probe.”), where it is understood that inclination is the orientation information;
b) receiving image information on a current image captured by the ultrasound probe, [0048] (“The reference-image determining unit 111 […] receives scan-plane coordinate data”), where the scan-plane coordinate data is data receive from the position sensor 108 attached to the probe 104;

d) sending the current image, [0054] (“ultrasonic image 302”), and the reference image, [0054] (“reference image 301”) to display the current image and the reference image in an operator’s field of view, as shown in Fig. 4, re-produced above; and
e) determining a position of a target under a portion of skin of a target, [0018] (“determining a positional relationship between the scan plane and a target set in the volume image data”), where it would be obvious to one of ordinary skill in the art that in order to carry out such an action, the method must determine a position of a target. Furthermore, it would be obvious to one of ordinary skill in the art that the target, [0011] (“an ultrasonic image of a region including a target (e.g. a diseased area)”), is under a portion of skin of a subject, hence why an operator is examining with an ultrasound probe, since it is not visible to the eye.
However, Arai does not explicitly teach an AR device to display images in an operator’s field of view.
In an analogous ultrasound imaging field of endeavor, Lee ‘422 teaches a method, introduced in the claims on Page 11, for ultrasound imaging comprising sending an image, Page 4 Paragraph 5 (“the ultrasound image vision headset 100 processes an ultrasound image through the diagnostic probe 200, and generates and provides an augmented reality image based on the processed image.”) to an AR device, Page 3 Paragraph 7 (“an ultrasound image vision headset 100”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Arai and Lee ‘422 because the incorporation of an AR device can increase 
Regarding Claim 18, the modified method of Arai teaches all limitations of Claim 15, as discussed above. Furthermore, Arai teaches sending a position of the target to the device to display the position in the field of view of the operator, [0060] (“The target 405 can be set by designating a region with a mouse, for example, on an axial image, sagittal image, coronal image, and three-dimensional visualized image. The 3D body-mark determining unit 112 calculates the distance and direction from the current scan plane to the center of the target 405 and displays a three-dimensional arrow image and numeric values in a display region 407 on the screen of a 3D body mark 404.”), and Fig. 5, re-produced below, where it would be obvious to one of ordinary skill in the art that the numeric values in the display region 407 are a position of the target, as they represent coordinates within the planes (dx, dy, dz) and that the display (Fig. 5) is in the field of view of the operator. 

    PNG
    media_image4.png
    427
    385
    media_image4.png
    Greyscale


However, Arai does not explicitly teach an AR device to display images in an operator’s field of view.
In an analogous ultrasound imaging field of endeavor, Lee ‘422 teaches a method, introduced in the claims on Page 11, for ultrasound imaging comprising sending an image, Page 4 Paragraph 5 (“the ultrasound image vision headset 100 processes an ultrasound image through the diagnostic probe 200, and generates and provides an augmented reality image based on the processed image.”) to an AR device, Page 3 Paragraph 7 (“an ultrasound image vision headset 100”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Arai and Lee ‘422 because the incorporation of an AR device can increase concentration and efficiency of the ultrasound examination, while simultaneously viewing images, as taught by Lee ‘422 in the Abstract. 
Regarding Claim 20, the modified method of Arai teaches all limitations of Claim 15, as discussed above. Furthermore, Arai teaches wherein the target is tissue, [0039] (“a temporal change in tissues of a patient is diagnosed with ultrasonic waves”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arai and Lee ‘422 as applied to Claim 9 above, and further in view of Lee ‘627.
Regarding Claim 10, the modified method of Arai teaches all limitations of Claim 9, as discussed above. However, the modified method of Arai does not explicitly teach wherein the current image is displayed in the operator’s field of view such that the current image appears to project from a distal end of the ultrasound probe.
In an analogous ultrasound imaging field of endeavor, Lee ‘627 teaches a method for ultrasound imaging, [0002] (“an ultrasound image forming method”), wherein the current image is displayed in the 

    PNG
    media_image5.png
    365
    442
    media_image5.png
    Greyscale

Fig. 4 of Lee ‘627
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lee ‘627 because the projection makes it visually clear to the operator where the ultrasound image is taken from.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arai and Lee ‘422 as applied to Claim 15 above, and further in view of Simon (US 20070249911).
Regarding Claim 16, the modified method of Arai teaches all limitations of Claim 15, as discussed above. Furthermore, Lee ‘422 teaches an AR device, Page 3 Paragraph 7 (“an ultrasound image vision headset 100”). However, the modified method of Arai does not explicitly teach identifying an entry point and a corresponding trajectory from the entry point for a tool to reach the target; and sending the entry point and the corresponding trajectory to overlay an image of the entry point and the corresponding trajectory onto the current image in the field of view of the operator.

a) identifying an entry point and a corresponding trajectory from the entry point for a tool to reach the target, [0107] (“The plan goodness value can be determined based upon the achievement of the various optimization criteria, such as a final position of the catheter 52, […] an entry point, an entry trajectory, a proposed time of reaching the final destination”); and 
b) sending the entry point and the corresponding trajectory to overlay an image of the entry point and the corresponding trajectory onto the current image in the field of view of the operator, [0092] (“The plan from block 156 can be displayed on the image data”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Simon because it can allow visualization of optimal delivery conditions and constraints and can provide a base map for exploring drug delivery trajectories from entry to target, providing the ability to also determine e.g., appropriate catheter type for therapy implementation, as taught by Simon in [0007].
Regarding Claim 17, the modified method of Arai teaches all limitations of Claim 16, as discussed above. Furthermore, Lee ‘422 teaches an AR device, Page 3 Paragraph 7(“an ultrasound image vision headset 100”). Moreover, Simon teaches receiving position, [0065] (“the navigation system allows the images on the display 36 to be registered and accurately display the real time location of the various instruments”), and orientation information from the tool, [0069] (“The catheter 52 can include the tracking sensors 58 at any appropriate position, such as near a distal end of the catheter 52. By positioning the tracking sensors 58 near the distal end of the catheter 52 knowing or determining a precise location of the distal end can be easily done. Determining a position of the distal end of the 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Simon because it can allow visualization of optimal delivery conditions and constraints and can provide a base map for exploring drug delivery trajectories from entry to target, providing the ability to also determine e.g., appropriate catheter type for therapy implementation, as taught by Simon in [0007].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arai and Lee ‘422 as applied to Claim 13 above, and further in view of Webler et al. (US 20070167801).
Regarding Claim 14, the modified method of Arai teaches all limitations of Claim 13, as discussed above. However, the modified method of Arai does not explicitly teach wherein the supplemental information is overlaid onto the current image.
In an analogous ultrasound imaging field of endeavor, Webler teaches a method of ultrasound imaging, [0049] (“a method to guide and document a medical operation”), wherein the supplemental information is overlaid onto the current image, [0269] (“Treatment information (e.g., recorded 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Webler because this provides an easily visible presentation of information to the operator, which increases efficiency of the procedure, as the operator does not need to tab through multiple pages or tabs to find the supplemental information.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arai and Lee ‘422 as applied to Claim 15 above, and further in view of Kim et al.
Regarding Claim 19, the modified method of Arai teaches all limitations of Claim 15, as discussed above. However, the modified method of Arai does not explicitly teach further comprising extracting depth information from the current image captured by the ultrasound probe.
In an analogous ultrasound imaging field of endeavor, Kim teaches a method for ultrasound imaging, [0019] (“a method of controlling an ultrasound diagnosis apparatus for emitting ultrasound waves to an examination object and obtaining an ultrasound image is provided.”), further comprising extracting depth information from the current image captured by the ultrasound probe, [0097] (“on the touch display 110 […] an ultrasound image […] are displayed on each of the plurality of depth regions that form the ultrasound image[…]. […] the controller 120 may set the divided depth regions per each predetermined depth on the ultrasound image.”), and shown in Fig. 15A (1512, 1514, 1516), re-produced below.

    PNG
    media_image6.png
    554
    371
    media_image6.png
    Greyscale

Fig. 15A of Kim
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kim because the depth information may be important to an operator when diagnosing or examining a region of interest, in order to know the exact location for surgery, removal, or to return to the site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner of Art Unit 3793